Exhibit 10.2

PETER J. BEAUDRAULT

TERMS OF EMPLOYMENT/

LETTER OF UNDERSTANDING AND SALARY CONTINUATION

AGREEMENT

Ruth’s Hospitality Group, Inc. (hereafter referred to as “Employer”) and Peter
J. Beaudrault, (hereinafter referred to as “Employee”) agree upon the following
terms of employment of Employee by Employer.

1. Duties. Employee shall be employed during the term of this Agreement as set
forth in Section 3 in the position of President and Chief Operating Officer of
Mitchell’s Fish Market. Employee will advance the best interests of Employer at
all times during his employment and shall at all such times faithfully,
industriously and to the best of his ability, perform all duties as may be
required of him by virtue of his title and position and in accordance with the
job description for his title and position as established by the Employer’s
Board of Directors and/or its Designee from time to time. Employee shall comply
with any and all written personnel policies and employment manuals of Employer
in the conduct of his duties.

2. Extent of Service. Employee shall devote his full time and best efforts to
the performance of his duties. Employee shall not engage in any business or
perform any services in any capacity that would, in the reasonable judgment of
Employer, interfere with the full and proper performance by Employee of his
duties.

3. Term I Annual Renewals. This Agreement shall expire and terminate and be of
no further effect (with the exception of terms herein which by their terms
survive the termination of this Agreement) on the close of business of the first
anniversary of the date this Agreement was first executed (the “Termination
Date”), provided; however, that this Agreement shall automatically renew and
extend for additional, one (1) year terms if Employee is not otherwise in
default, and remains in the employ of the Employer.

 

1



--------------------------------------------------------------------------------

4. Compensation.

a. Salary For all duties to be performed by Employee in the capacity reference
hereunder, Employee shall receive an annual base salary of $250,000, effective
February 6, 2012, subject to annual review by the Compensation Committee and
Board of Directors.

b. Bonus Employee will be entitled to a discretionary bonus, subject to the
budgetary and performance targets as defined by the Board of Directors on an
annual basis, pursuant to the Management Bonus Plan Chief Operating
Officer—Mitchell’s Fish Market (“Plan”), or any replacement thereof , and which
may be increased or decreased according to the Plan.

c. Automobile Allowance Employee shall also receive a month automobile allowance
of at least $900.00 per month during the term of this Agreement.

5. Benefits.

a. Vacation/Leave—Employee shall be entitled to four ( 4) weeks of paid vacation
per calendar year, with normal sick and holiday leave as defined by Employer’s
policies.

b. Benefit Plan— Employee shall be eligible to participate in the health and
welfare plans provided by Employer.

c. Retirement Benefits—Employee will be eligible for all applicable retirement
benefits offered by Employer, if any.

d. Reimbursement of Expenses — Employer agrees to reimburse Employee for
reasonable and appropriate Employer-related expenses (as determined by Employer)
paid by Employee in furtherance of his duties, including, but not limited to,
travel expenses, entertainment expenses and automobile expenses, upon submission
of proper accounting records for such expenses. Employer agrees to reimburse
Employee for in-transition living expenses and moving expenses pursuant to its
written relocation policy.

 

2



--------------------------------------------------------------------------------

6. Disability of incapacity of Employee.

If, for a period of ninety (90) consecutive days during the terms of this
Employment Agreement, Employee is disabled or incapacitated for mental, physical
or other cause to the extent that he is unable to perform his duties as herein
contemplated during said ninety (90) consecutive days, Employer shall
immediately thereafter have the right to terminate this Employment Agreement
upon providing ten (1 0) days written notice to Employee and shall be obligated
to pay Employee compensation up to the effective date of said termination. The
right of termination in this section in no way affects or diminishes other
rights of termination as stated in this Employment Agreement.

7. Termination.

a. Notwithstanding any other provision hereof, Employee’s employment shall be
terminated immediately upon: 1) his death; 2) notice after disability as defined
in Section 6; or 3) Employee’s discharge for Cause.

b. For purposes of this Agreement, “Cause” shall mean (i) Employee’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of
Employer, his perpetuation or attempted perpetuation of fraud, or his
participation in a fraud or attempted fraud, on Employer or his unauthorized
appropriation of, or his attempt to misappropriate, any tangible or intangible
assets or property of Employer, (ii) any act or acts of disloyalty, misconduct
or moral turpitude by Employee injurious to the interest, property, operations,
business or reputation of Employer or his commission of a crime which results in
injury to Employer or (iii) his willful disregard of lawful directive given by a
superior or the Board or a violation of an Employer employment policy.

 

3



--------------------------------------------------------------------------------

c. Should Employee terminate Employee’s employment for cause, as defined in
Section 7.b, then Employee is entitled to no more than his salary through the
date of termination and any unused vacation days.

d. Employer reserves the right to terminate Employee’s employment without cause,
as defined in Section 7.b. However, in the event that occurs, then: 1) Employee
shall receive 12 monthly payments in the aggregate equal to Employee’s prior 12
months base salary compensation; 2) Employee shall receive 12 monthly payments
in the aggregate equal to fifty-percent (50%) of Employee’s prior year bonus
compensation; 3) Employee will be eligible to receive 12 months continued
health, welfare and retirement Benefits (as defined hereinabove), according to
the same terms and conditions Employee would have been entitled to had
Employee’s employment with Employer not been terminated; 4) 12 monthly payments
of the automobile allowance Employee would have been entitled to had Employee’s
employment with Employer not been terminated; and 5) all vesting rights of
Employee’s stock options and restricted stock granted during Employee’s tenure
shall continue for 12 months post-termination. Employer has the option of paying
this severance on a monthly or lump sum basis. The payment of all amounts under
this Section 7.d is contingent on Employee’s compliance with Sections 8 and 9.

e. Should Employee resign his employment for Good Reason, as defined below,
Employee will receive the identical compensation and benefit payments set forth
in section 7.d (1-5). Employer has the option of paying this severance on a
monthly or lump sum basis. The payment of all amounts under this Section 7(e) is
contingent upon Employee’s compliance with Sections 8 and 9.

f. For purposes of this Agreement, “Good Reason” shall mean (i) the assignment
by the Board to Employee of any material duties that are clearly inconsistent
with Employee’s status, title and position as President and Chief Operating
Officer of Mitchell’s Fish Market; or (ii) a failure by

 

4



--------------------------------------------------------------------------------

Employer to pay Employee any amounts required to be paid under this Agreement,
which failure continues uncured for a period of 15 days after written notice
thereof is given by Employee to the Board.

g. Employee understands that should Employee resign his employment without Good
Reason, then Employee is entitled to no more than his salary through the date of
termination (said termination date to be determined by Employer upon notice of
resignation) and any earned but unused vacation days.

8. Disclosure of Information. Employee agrees that he will not, during
employment or any time after termination of employment hereunder, without
authorization of Employer, disclose to, or make use of for himself or for any
person, corporation or other entity, any files, videos, trade secrets, papers,
photographs, presentations, recipes, specifications, drawings, salary
structures, sources of income, business plans, minutes of meetings, contractual
arrangements, or other confidential information concerning the business,
clients, methods, operations, financing or services of Employer. Trade secrets
and confidential information shall mean information disclosed to Employee or
known by him as a consequence of his employment by Employer, and not generally
known to the restaurant industry.

9. Non-Compete.

a. In further consideration of the compensation to be paid to Employee
hereunder, Employee acknowledges that in the course of his employment with
Employer and its Subsidiaries and Affiliates he shall become familiar, and
during his employment with Employer he has become familiar, with Employer’s
trade secrets and with other Confidential Information concerning Employer and
its predecessors and its Subsidiaries and Affiliates and that his services have
been and shall be of special, unique and extraordinary value to Employer.
Therefore, Employee agrees that during his

 

5



--------------------------------------------------------------------------------

employment and for a period of one year following his last day of employment
(hereafter referred to as the “Non-compete Period”), Employee shall not directly
or indirectly own any interest in, manage, control, participate in, consult
with, render services for, or in any manner engage in any business or enterprise
identical to or similar to any such business which is engaged in by Employer,
its Subsidiaries or Affiliates or any of their respective franchises, which
shall include any restaurant business that derives more than 25% of its revenues
from the sale of seafood and seafood dishes and which has an average guest check
greater than $35, (the “Business”), as of the date of this Agreement, which
shall for purposes of illustration and not limitation include the following
chains and their parent companies, subsidiaries and other affiliates:
McCormick & Schmick, Legal Sea Foods, Oceanaire and Ocean Prime. Nothing herein
shall prohibit Employee from being a passive owner of not more than two-percent
(2%) of the outstanding stock of any class of a corporation that is publicly
traded, so long as Employee has no active participation in the business of such
corporation. This restriction will not apply if Employee is employed as an
officer of a business, including, but not limited to, a casino or hotel, that as
an ancillary service provides dining as defined in this paragraph. The term
“ancillary” assumes that less than fifty-percent 50% of the business revenues
are derived from its dining facilities.

b. During the Non-compete Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any non-hourly or
management employee of Employer or any Subsidiary or Affiliate to leave the
employ of Employer or such Subsidiary or Affiliate, or in any way interfere with
the relationship between Employer or any Subsidiary or Affiliate and any
employee thereof, (ii) hire any person who was an employee of Employer or any
Subsidiary or Affiliate at any time during the Employment Period or (iii) induce
or attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of Employer or any

 

6



--------------------------------------------------------------------------------

Subsidiary or Affiliate to cease doing business between any such customer,
supplier, licensee or business relation and Employer or any Subsidiary or
Affiliate (including, without limitation, making any negative, derogatory or
disparaging statements or communications regarding Employer or its Subsidiaries,
Affiliates, employees or franchisees).

10. Surrender of Books and Records. Employee acknowledges that all files, lists,
books, records, photographs, videotapes, slides, specifications, drawings or any
other materials used or created by Employee or used or created by Employer in
connection with the conduct of its business, shall at all times remain the
property of Employer and that upon termination of employment hereunder,
irrespective of the time, manner or cause of said termination, Employee will
surrender to Employer all such files, lists, books, records, photographs,
videotapes, slides, specifications, drawings or any other materials.

11. Execution and Mutual Releases. Upon fulfillment of all rights and
obligations created herein, Employer and Employee agree to execute mutual
releases in favor of the other unless otherwise prohibited by law.

12. Severability. If any provision of this Letter ofUnderstanding shall be held
invalid or unenforceable, the remainder of this Letter shall, nevertheless,
remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall, nevertheless,
remain in full force and effect in all other circumstances.

13. Notice. All notices required to be given under the terms expressed hereunder
shall be in writing, shall be effective upon receipt, and shall be delivered to
the addressee in person or mailed by certified mail, returned receipt requested:

 

7



--------------------------------------------------------------------------------

If to Employer, addressed to:

Ruth’s Hospitality Group, Inc.

400 International Parkway

Suite 325

Heathrow, FL 32746

Attn: CEO

If to Employee, addressed to:

Peter J. Beaudrault

2345 Ridgewind Way

Windermere, Florida 34786

or such other address as a party shall have designated for notices to be given
to him or it by notice given in accordance with this paragraph.

14. Governing Law and Resolution of Dispute. Employee’s terms of employment
shall be governed by and construed in accordance with the laws of or applicable
to the State of Delaware. Any dispute, controversy or claim arising out of or
relating to Employee’s terms of employment, or the breach therefore, shall be
resolved by arbitration conducted in accordance with the rules then existing of
the American Arbitration Association, applying the substantive law of the State
of Delaware. The parties further agree that any such arbitration shall be
conducted in Seminole County, Florida.

 

8



--------------------------------------------------------------------------------

Date: March 14, 2012

 

WITNESS:     RUTH’S HOSPITALITY GROUP, INC /s/ John F. McDonald, III     /s/
Michael P. O’Donnell

John F. McDonald, III

Vice President, Legal

March 14, 2012

   

Michael P. O’Donnell

Chairman of the Board, President and

Chief Executive Officer March 14, 2012

 

      /s/ Peter J. Beaudrault    

Peter J. Beaudrault

March 14, 2012

 

9